Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of bevacizamab as the elected additional specie in the reply filed on 08/20/2020 is maintained. 

Claim Status
Claims 1-22 are pending. Claims 3, 4, 10-11, 17-18, and 21-22 are withdrawn. Claims 1, 2, 5-9, 12-16, and 19-20 are under examination in accordance to the elected species. The amendment filed on 11/17/2021 in response to the Non-Final office Action of 08/18/2021 is acknowledged and has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications 60/989,566 and 60/975,396 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of 09/22/2008 for claims 1, 2, 5-9, 12-16, and 19-20 because the claims as currently constituted recite bevacizumab, thalidomide and its derivatives, and pharmaceutically acceptable salts or solvates of 3-[(5-(2, 3-dimethoxy-6-methyl 1, 4-benzoquinoyl)]-2-nonyl-2-propenoic acid and a review of the parent applications 60/989,566 and 60/975,396 does not reveal support for the claimed limitations. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Applicant argues that the priority date of the instant application is at least November 21, 2007 because the U.S. Provisional Application Serial No. 60/989,566 demonstrates angiogenesis function, reduction of VEGF, and inhibition of tubular formation. In response, the Examiner finds Applicant’s argument not persuasive because angiogenesis function, reduction of VEGF, and inhibition of tubular formation are not the basis for the lack of priority. The lack of priority to the November 21, 2007 date is based on the fact bevacizumab, thalidomide and its derivatives, and pharmaceutically acceptable salts or solvates of 3-[(5-(2, 3-dimethoxy-6-methyl 1, 4-benzoquinoyl)]-2-nonyl-2-propenoic acid lack descriptive support in U.S. Provisional Application Serial No. 60/989,566 
Action Summary
s 1, 2, 7-9, 12, 15-16, 19-20 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000), Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004 and Kaiser et al., Current Medical Research and Opinion 
Volume 23, 2007 - Issue 3. Fisher et al. and Shimizu et al. are cited in the parent case # 16/044,981 are maintained, but modified and revisited in light of claim amendment. 
Claims 5-6 and 13-14 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000), Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503,  2004 and Kaiser et al., Current Medical Research and Opinion 
Volume 23, 2007 - Issue 3 as applied to claims 1, 2, 7-9, 12, 15-16, 19-20 in further view of  Emerson et al., Retina. Apr-May 2007;27(4):439-44 are maintained.
	The double patenting rejection over U.S. Patent No. 9,040,506 & 10,058,523 is withdrawn in light of the terminal disclaimer filed on 08/26/2021 which has been approved. 
Claims 1, 2, 5-9, 12-16, 19-20 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-10 of copending Application No. 16/044,981 (reference application) in view of Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) and Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004.
Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but revisited and modified in light of the claim amendment. 

Terminal Disclaimer


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1, 2, 7-9, 12, 15-16, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000), Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004 and Kaiser et al., Current Medical Research and Opinion 
Volume 23, 2007 - Issue 3. Fisher et al. and Shimizu et al. are cited in the parent case # 16/044,981.
Fishel et al. teaches that the anti-cancer potential of a redox inhibitor of Ape1/Ref-1 is great. Fishel  et al. teaches that through inhibition of Ape1/Ref-1’s redox activity Ape1/Ref-1 transcription factor activity is inhibited that leads to inhibition of angiogenesis and uncontrolled cell growth. See § 3.3, p. 383-385 and Fig. 4. Moreover, Fishel et al. teaches that the altered expression of Ape1/Ref-1 in numerous cancers like breast and ovarian cancer, and its correlation with angiogenesis indicates the importance of Ape1/Ref-1 in cancer and angiogenesis.  See p. 377-lines 1-11, p. 389-§ 7, p. 392-lines 1-3. Additionally, Fishel et al. teaches that E3330 ([(2E)-3-[5-(2, 3 dimethoxy-6-methyl-1, 4-benzoquinolyl)]-2-nonyl-2-propenoic acid]) is a quinone compound with clinical potential as a redox inhibitor of Ape1/Ref-1.  See p. 386-§ 3.3.3. Fishel et al. teaches that Ape1/Ref-1 is a good candidate for molecular targeted therapy. p. 389-§ 7. 
Fishel et al. does not specifically teach E3330 for the treatment of advanced macular degeneration. Additionally Fishel et al. does not teach an effective amount of E3330 
Shimizu et al. teaches NF-κB-dependent transcription was activated by overexpression of Ref-1 in COS1 cells, and the activation was repressed by the addition of E3330 at 50 µM and 100 µM, see p. 880, left column, second paragraph and Fig. 6. 

Kaiser et al. suggests the use of anti-angiogenic agents in combination with verteporfin may have the potential to improve visual outcomes and reduce the number of treatments in eyes with CNV due to AMD, see Abstract. 
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high, e.g. a physician, to combine the teachings of Fishel and Luo, and treat choroidal neovascularization (aka advanced macular degeneration) with altered angiogenesis with E3330 as the Ape1/Ref-1’s redox inhibitor leading to the inhibition of angiogenesis or with a combination of E3330 and verteporfin to give Applicant’s claimed invention. One would have been motivated by the fact that Ape1/Ref-1 transcription factor activity is inhibited that leads to inhibition of angiogenesis and uncontrolled cell growth as taught by Fisher and because Fisher et al. teaches E3330 is an 1/redox factor-1 (Ape1/Ref-1) redox inhibitor and also because Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases and lastly because Kaiser et al. suggests the use of anti-angiogenic agents in combination with verteporfin may have the potential to improve visual outcomes and reduce the number of treatments in eyes with CNV due to AMD, see Abstract. one skilled in the art would reasonably expect E3330 as an antiangiogenic inhibitor alone at an effective amount of 50 µM and 100 µM or in combination with verteporfin to be effective to treat advanced macular degeneration with altered angiogenesis with success. 

	Applicant’s argument and response to Applicant’s argument
Applicant argues that Fishel et al., which published May 3, 2007, is not prior art. As previously provided, Applicant submits that U.S. Provisional Patent Application Serial No. 60/989,566, filed on November 21, 2007, demonstrates the anti-angiogenic function of 3-[(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid. In response, the Examiner finds Applicant’s argument not persuasive, Specifically, Fishel et al. is published May 3, 2007 is prior art as the priority date of the instant claims is September 22, 2008 for the same reasons discussed in the Priority Section above. Moreover, assuming the priority date is November 21, 2007, Fishel et al. would still be prior art. 
Applicant argue that combination of Shimizu et al., Grossniklaus et al. and Kaiser et al., with or without further combination with Fishel et al., fails to disclose or suggest a method of reducing angiogenesis as recited in claim 1, a method of inhibiting Vascular Endothelial Growth Factor (VEGF) release as recited in claim 8, or a method of reducing tubulogenesis as recited in claim 15. In particular, none of the cited references provide or suggest that 3-[(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2- propenoic acid has anti-angiogenic activity. 8 treatment, and fail to disclose or suggest that E3330 has any anti-angiogenic activity, one of ordinary skill in the art would not look to Grossniklaus et al. and Kaiser et al., which are specifically directed to treating choroidal neovascularization (CNV) and age-related macular degeneration (AMD), to use E3330 to reduce angiogenesis as recited in claim 1, inhibit Vascular Endothelial Growth Factor (VEGF) release as recited in claim 8, or a reduce tubulogenesis as recited in claim 15 in CNV or AMD. There is nothing in the combination of references that indicates that E3330, which is disclosed in the references as an anti-cancer agent, could be used to treat a subject in need thereof, where the subject has AMD. Applicant submits that it would not be obvious to use an anti-cancer agent to treat AMD and one of ordinary skill in the art would not reasonably expect that a compound that is taught in the prior art for use as an anti-cancer agent could be used to treat AMD, reduce VEGF release and reduce tubulogenesis in eye diseases such as AMD. Therefore, one of ordinary skill in the art would not combine Shimizu et al., Grossniklaus et al., and Kaiser et al., with or without Fishel et al., to use E3330 to reduce angiogenesis as recited in claim 1, inhibit Vascular Endothelial Growth Factor (VEGF) release as recited in claim 8, or a reduce tubulogenesis as recited in claim 15 in CNV or AMD. In response, the Examiner finds Applicant’s argument not persuasive. While none of the cited references teach reducing angiogenesis as recited in claim 1, inhibiting Vascular Endothelial Growth Factor (VEGF) release as recited in . 


Claims 5-6 and 13-14 stand rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000), Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503,  2004 and Kaiser et al., Current Medical Research and Opinion 
Volume 23, 2007 - Issue 3 as applied to claims 1, 2, 7-9, 12, 15-16, 19-20 in further view of  Emerson et al., Retina. Apr-May 2007;27(4):439-44.
The teachings of Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al. have been discussed in the above 103 rejection.
Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al collectively do not teach bevacizumab.
Emerson et al. teaches the use of Intravitreal bevacizumab (Avastin) treatment of neovascular age-related macular degeneration (advanced macular degeneration), see Abstract. The teaching of the same compound, i.e. bevacizumab as claimed would have the same property claimed, i.e. and an antibody that specifically binds to vascular endothelial growth factor. 
prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by the collective teachings of Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al. with method set forth by Emerson because each is taught by the prior art to be useful for the same purpose (i.e., treating advanced macular degeneration). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
	Applicant’s argument and response to Applicant’s argument
Applicant argument that Emerson is not prior art is not persuasive as Emerson is clearly prior art as its publication date is before the date of Applicant’s invention. 
Applicant argues that the combination of references fails to disclose combining E3330 with another therapeutic agent as recited in claims 5 and 12, wherein the therapeutic agent is an antibody that specifically binds to Vascular Endothelial Growth Factor (VEGF) as recited in claims 6 and 13, wherein the anti-VEGF antibody is bevacizumab as recited in claim 14. It would not be obvious to one of ordinary skill in the art to combine E3330, which is disclosed as an anti-cancer drug that reduces NF- kB activity, and not disclosed or suggested to have any anti-angiogenic activity, with another therapeutic in a method to reduce angiogenesis as recited in claim 1 and a method to inhibit Vascular Endothelial Growth Factor (VEGF) release as recited in claim 8. Additionally, Kaiser et al. specifically teaches using an anti-angiogenic agent in combination with verteporfin photodynamic therapy to counteract the upregulation of angiogenic factors (including VEGF) that occur after verteporfin photodynamic therapy (see, In response, the Examiner finds Applicant’s argument not persuasive. The rejection to claims 5-6 and 13-14 is based on the fact that the combination of Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al. renders obvious the claimed compound for treating AMD associated and Emerson et al. teaches the use of Intravitreal bevacizumab (Avastin) treatment of neovascular age-related macular degeneration (advanced macular degeneration), see Abstract. The teaching of the same compound, i.e. bevacizumab as claimed would have the same property claimed, i.e. and an antibody that specifically binds to vascular endothelial growth factor. One would reasonably expect the combination of the method disclosed by the collective teachings of Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al. collectively with method set forth by Emerson because each is taught by the prior art to be useful for the same purpose (i.e., treating advanced macular degeneration). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) and Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims teach a method for inhibiting colon cancer associated with altered angiogenesis, the method comprising administering to a subject in need thereof an effective amount of 3- [(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid, a pharmaceutically acceptable salt or a pharmaceutically acceptable solvate thereof, which selectively inhibits the redox function of Apel/Ref-1, see claim 1. Moreover, the copending claims teach at least one additional therapeutic agent including bevacizumab is administered to the subject, see claim 4 and at least one additional therapeutic agent is administered to the subject, see claims 3-5. The effective amount ranges from about 10-100 µM, see claims 7.
The copending claims do not each advanced macular degeneration. 
Fishel et al. teaches that the anti-cancer potential of a redox inhibitor of Ape1/Ref-1 is great. Fishel  et al. teaches that through inhibition of Ape1/Ref-1’s redox activity Ape1/Ref-1 transcription factor activity is inhibited that leads to inhibition of angiogenesis and uncontrolled cell growth. See § 3.3, p. 383-385 and Fig. 4. Additionally, Fishel et al. teaches that E3330 ([(2E)-3-[5-(2, 3 dimethoxy-6-methyl-1, 4-benzoquinolyl)]-2-nonyl-2-propenoic acid]) is a quinone compound with clinical potential as a redox inhibitor of Ape1/Ref-1.  See p. 386-§ 3.3.3. Fishel et al. teaches that Ape1/Ref-1 is a good candidate for molecular targeted therapy. p. 389-§ 7. 

It would be obvious to use the method of the copending claims to treat advanced macular degeneration in addition to colon cancer. One would have been motivated by the fact that E3330 having Ape1/Ref-1 inhibitory acitivity which would in turn be expected to have antiangiogenic activity to reduce and inhibit angiogenesis as taught by Fishel et al. and also because Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases, see page 496, left col. One would reasonably expect the compound of the method reciting the administration of E3330 of the copending claim to successful treat  choroidal neovascularization (aka advanced macular degeneration). 
Accordingly, with respect the cited references alone or in combination does not teach inhibiting vascular growth, reducing tubulogenesis limitations recited in the preamble, reduces angiogenesis in the subject in need thereof, inhibits Vascular Endothelial Growth Factor (VEGF) release in the subject in need thereof, and reduces tubulogenesis in the subject in need thereof; these limitation simply express the intended result of the process step positively recited. Since the method step claimed is obvious over the collective teaching of the cited references, said intended result is necessarily present absent evidenced to the contrary.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JEAN P CORNET/Primary Examiner, Art Unit 1628